Citation Nr: 0812526	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  96-23 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches as a 
distinct ratable entity.

2.  Evaluation of chronic bronchitis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel

INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) from August 1995 and June 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The veteran testified before the undersigned Veterans Law 
Judge in June 2006.  A transcript of his hearing has been 
associated with the record.

The instant issues were remanded for additional development 
in January 2007 and August  2007.


FINDINGS OF FACT

1.  Migraines are a separate diagnostic entity from the 
service-connected post traumatic stress disorder (PTSD).  

2.  Chronic bronchitis is manifested by post-
bronchodilatation results showing 81 percent FEV1, 110 
percent FEV1/FVC and 73 percent FVC.  


CONCLUSIONS OF LAW

1.  Migraine was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
disabling for chronic bronchitis have not been met.  38  
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97 
Diagnostic Code 6600.   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in April 2002, March 2006 and March 2007.  These 
letters provided adequate notice with respect to the evidence 
necessary to establish entitlement to service connection and 
an increased rating.  Although the letters were issued after 
the initial adjudication of the claim, notice was given prior 
the issuance of a supplemental statement of the case (SSOC).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Based on the 
foregoing, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

The Board also notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), which held that a notice letter must inform the 
veteran that,  to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the veteran was provided with notification regarding 
the rating criteria in a Statement of the Case (SOC) prior to 
the readjudication of the case.  Also, the veteran was issued 
a letter in March 2006 which informed him that the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment are considered in determining disability ratings.  
The letter also provided examples of the type of evidence 
that may be submitted.  Although complete VCAA notice was 
provided after the initial adjudication of the claim, this 
timing deficiency was remedied by the issuance of a SSOC.  
Mayfield, supra, at 1328.  Thus, VA's duty to notify in this 
case has been satisfied and there is no prejudice to the 
veteran as he has been provided a meaningful opportunity to 
participate.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
The veteran has been afforded appropriate examinations, and 
available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the appeal.  
			
        Legal Criteria and Analysis 

Entitlement to service connection for headaches as a separate 
disability 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the  
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the  
active military, naval, or air service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to  
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R.  § 
3.303.  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the  
present disease or injury.  See Caluza v. Brown, 7 Vet. App.  
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service- connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  The Board notes that 38 C.F.R. § 3.310 was 
amended on September 7, 2006.  The amendment is to be applied 
prospectively; it is not for application in the present 
claim.  

When there is an approximate balance of positive and negative  
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38  
U.S.C.A. § 5107(b) (West 2002).  

During service the veteran complained of, and was treated 
for, headaches.  In July 1945 it was noted that the veteran 
experienced headaches for the past two years, classified as 
throbbing in character.  It was noted that the veteran was 
nervous and irritable.  A state of anxiety was also noted.  
The veteran was seen again in July 1945 for anxiety; a 
notation of anxiety state, acute, transient mild, manifested 
by headaches and irritability was noted.  X-ray examination 
of the head conducted in August 1945 was negative.  

The veteran was hospitalized in September 1945.  The veteran 
reported severe headaches and nervousness.  The examiner 
noted that no precipitating factor, emotional factor, could 
be determined.  The examiner further noted that there's never 
been phenomina, other than this it could be labeled 
hysterical, but the veteran's make up seemed to be one more 
of emotional instability.  The examiner then noted that it is 
entirely possible that if one searched deeply enough one 
might find a precipitating factor actually for this event.  
In an October 1945 examination, a notation of conversion 
hysteria, serve, manifested by stupor in an individual with a 
long standing anxiety state, moderate, as his underlying 
disability was given.  

In December 1945, the veteran was granted service connection 
for psychoneurosis, hysteria, symptomatic at discharge.  Post 
service medical records show that in an April 1952 outpatient 
visit the veteran complained of restlessness and recurring 
headaches since discharge.  An impression of headaches, 
psychogenic in origin was noted.  The veteran's service 
connected psychiatric disorder once classified as 
psychoneurosis, hysteria was later changed to conversion 
reaction with headaches and then to PTSD.  

In a September 2001 VA neurological compensation and pension 
examination it was noted that the veteran had a longstanding 
history of headaches which looked like migraine-type 
headaches since service.  During this examination, the 
veteran reported headaches mainly on the top of the skull, 
throbbing, occurring two to three times a month.  The 
examiner found that the veteran's headaches were most likely 
migraine and that sometimes stress could make the migraine 
worse if the veteran was in the stress conditions like a war 
or explosion.  The veteran's examination was basically normal 
and the examiner concluded that he did not know the exact 
relation of the veteran's headaches and service except that 
service and stress might make the headaches more frequent.  

In a June 2002 VA neurological compensation and pension 
examination, the veteran reported occasional headaches.  
Physician M.A.K. reviewed the veteran's medical records and 
in August 2002 he opined that it was more likely than not 
that the veteran's current headaches do not represent a 
separate disability and there is no connection to active 
service or his service connected PTSD.  M.A.K. noted that 
during the September 2001 examination the veteran described 
his headaches occurring one to three times a month, but in 
his June 2002 examination he described occasional headaches 
not requiring any medical attention and relieved by over the 
counter pain medication.  

In an April 2007 VA compensation and pension examination for 
PTSD, the examiner addressed the issue of whether the 
veteran's headaches were related to his PTSD.  The veteran 
reported during this examination that he gets headaches that 
are like a "bandana" and "pulse beat" in his head three to 
four times a month.  It was noted that the veteran did not 
feel that his psychiatric condition affected his headaches.  
The examiner opined that the veteran's headaches were not 
clearly related to his service connected PTSD and that a 
neurologist would be better able to clarify the etiology of 
the headaches.  

In the veteran's September 2007 VA compensation and pension 
neurological examination, he reported headaches occurring 
about two to three times a week usually lasting about two to 
three hours or sometimes the entire day.  The examiner, after 
reviewing the veteran's claims folder, found that there was 
not enough evidence to conclude that the veteran's headaches 
were attributable to service because the veteran had a 
nonfocal neurological examination.

After review of the record, the Board finds in the veteran's 
favor.  Although physician M.A.K. opined in August 2002 that 
it was more likely than not that the veteran's current 
headaches do not represent a separate disability and that 
there was no connection to active service or his service 
connected PTSD, the examiner did not provide an explanation 
for this conclusion.  Because M.A.K. did not provide an 
explanation or rationale for his conclusion, we find his 
opinion unpersuasive.  The September 2007 VA examiner found 
that there was not enough evidence to conclude that the 
veteran's headaches were attributable to service and the 
September 2001 VA examiner concluded that he did not know the 
exact relation of the veteran's headaches and service except 
that service and stress might make the headaches more 
frequent.  

The Board has considered the aforementioned VA examinations 
and has concluded that service connection for migraines as a 
distinct ratable entity is warranted.  In reaching this 
determination, the Board notes that the most probative 
evidence tends to establish that the veteran has a headache 
disability which was diagnosed as migraines in 2001.  The 
service medical also show that the veteran was treated for, 
and complained of, headaches during service.  When the 
veteran was granted service connection for his psychiatric 
disorder, headaches were considered to be apart of the 
disorder.  However, the veteran's service connected 
psychiatric disorder once classified as psychoneurosis, 
hysteria was later changed to conversion reaction with 
headaches and then to PTSD.  The September 2007 VA 
psychiatric examiner found that the veteran's headaches are 
not associated with his PTSD.  

The Board notes that during service, the veteran was 
hospitalized for headaches and it was noted that no 
precipitating factor, emotional factor, could be determined.  
During the veteran's April 2007 examination he also reported 
that he is unaware of any precipitant to the headaches.  In 
light of the service medical records and the VA opinions, the 
Board finds that it cannot determine with certainty that the 
veteran's migraines are not a separate ratable entity.  Thus, 
the Board has resolved doubt in the veteran's favor and 
service connection for migraines as a distinct ratable entity 
is granted.  

In reaching this determination, the Board notes that 
throughout the claims file, the classification of the 
headache disability have not been a model of certainty.  
However, we cannot continue to associate headaches with PTSD 
when professionals have not made that judgment.  Lastly, 
based upon the record, we are unable to conclude that there 
is no relationship between the current and in service 
manifestations.  

Evaluation of chronic bronchitis, currently rated as 10 
percent disabling

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 126 (2001), see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2007).  After careful review of the evidentiary 
record, the Board concludes that a uniform evaluation is 
warranted.  

When there is an approximate balance of positive and negative  
evidence regarding any issue material to the determination of  
a matter, the Secretary shall give the benefit of the doubt  
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's chronic bronchitis is rated under Diagnostic 
Code 6600.  During the course of this appeal, the diagnostic 
codes and provisions relating to the respiratory system were 
revised effective October 7, 1996.  38 C.F.R. §§ 4.96, 4.97 
(1995); 61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  Under the 
previous criteria, bronchitis resulting in moderate 
disability with such manifestations as considerable night or 
morning coughing, slight dyspnea on exercise, and scatted 
bilateral rales warranted a 10 percent rating.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (1995).  Chronic bronchitis that 
resulted in moderately severe disability with such 
manifestations as a persistent cough at intervals throughout 
the day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest and beginning chronic 
airway obstruction warranted a 30 percent rating.  Id.  

The evidence of record does not support an evaluation higher 
than 10 percent disabling for the veteran's chronic 
bronchitis under the old criteria.  In an October 2001 VA 
examination it was noted that the veteran had dyspnea on 
exertion.  He was able to walk a flight of stairs before 
becoming short of breath.  The veteran denied productive 
cough.  The examination showed no signs of wheezing, rales or 
restrictive disease.  There was some slight kyphoscoliosis 
but no pectus excavatum and no signs of right ventricular 
hypertrophy or pulmonary hypertension.  A June 2002 VA 
examination showed no signs of wheezing or rales.  The 
veteran reported coughing with whitish sputum about once or 
twice a week.  In a July 2003 examination, positive dry cough 
with no sputum production, no hemoptysis or wheezing was 
noted.  In an October 2003 VA examination, the veteran 
reported a chronic cough over the past years with 
intermittent white sputum production one to two times a week.  
He also reported shortness of breath with exertion, he was 
unable to walk less than one flight of stairs.  

The examination results fail to show that a rating higher 
than 10 percent disabling is warranted under the old 
criteria.  Because there is no showing of chronic bronchitis 
that resulted in moderately severe disability with such 
manifestations as a persistent cough at intervals throughout 
the day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest and beginning chronic 
airway obstruction, a rating in excess of 10 percent 
disabling is not warranted.  

The evidence of record also does not support a rating higher 
than 10 percent disabling for the veteran's chronic 
bronchitis under the new criteria.  Under the revised 
criteria, a 10 percent disability rating is warranted for a 
FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 
percent; or DLCO (SB) of 66 to 80 percent predicted.  A 30 
percent evaluation is warranted for FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56 to 65 percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6600.

The results of the veteran's September 2007 pulmonary 
function test showed pre-bronchodilatation results of 76 
percent FEV1, 100 percent FEV1/FVC and 76 percent FVC.  Post-
bronchodilatation results showed 81 percent FEV1, 110 percent 
FEV1/FVC and 73 percent FVC.  The September 2007 results show 
that a rating higher than 10 percent disabling is not 
warranted.  This evidence is relatively consistent with the 
prior examinations.  An October 2001 VA pulmonary function 
examination showed pre-bronchodilatation results of 68 
percent FEV1, 86 percent FEV1/FVC and 82 percent FVC.  Post-
bronchodilatation results showed 75 percent FEV1, 97 percent 
FEV1/FVC and 80 percent FVC.  A December 1999 VA pulmonary 
function examination showed pre-bronchodilatation results of 
67 percent FEV1, 84 percent FEV1/FVC and 82 percent FVC.  
Post-bronchodilatation results showed 76 percent FEV1, 92 
percent FEV1/FVC and 85 percent FVC.  

The record shows that the veteran has not met the 
requirements for an evaluation higher than 10 percent 
disabling at anytime during this appeal under the old and new 
rating criteria for chronic bronchitis.  The Board has 
considered all other potentially applicable  provisions of 38 
C.F.R. Parts 3 and 4, whether or not they  have been raised 
by the veteran, as required by Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation.  

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this  
disorder has necessitated frequent, or indeed any, periods of  
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1),  
which concern the assignment of extra-schedular evaluations  
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App.  
337, 338-39 (1996).  

Overall, the evidence of record does not support a rating in 
excess of 10 percent for chronic bronchitis and the claim for 
that benefit must be denied.  38 C.F.R. § 4.7.


ORDER

Service connection for migraines as a distinct ratable 
disability is granted.

An evaluation in excess of 10 percent disabling for chronic 
bronchitis is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


